EXHIBIT 10.53 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT NTC/MICRON CONFIDENTIAL SUPPLY AGREEMENT This SUPPLY AGREEMENT, is made and entered into as of this 6th day of June, 2008 (the “Closing Date”), by and among Micron Technology, Inc., a Delaware corporation (“Micron”), Nanya Technology Corporation (Nanya Technology Corporation [Translation from Chinese]) (“NTC” and, together with Micron, the “Purchasers”), a company incorporated under the laws of the Republic of China (“ROC” or “Taiwan”) and MeiYa Technology Corporation (MeiYa Technology Corporation [Translation from Chinese]), a company incorporated under the laws of the ROC (the “Joint Venture Company”). RECITALS A.The Joint Venture Company is engaged in the manufacturing of Stack DRAM Products (as defined hereinafter). B.
